DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a glycolic acid polymer (claims 15-28) in the reply filed on 1/29/2021 is acknowledged.  The traversal is on the ground(s) that US 2008/0221265 does not fully anticipated the content of claim 1.  This is not found persuasive because cited US 20080221265 teaches all main features of the claimed method, i.e. formation of diol terminated glycolic or lactic acid (see Table 1) with following diisocyanate extension (see 0008).
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected a method of producing a polymer, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seppala et al (US 6087465).


On the first one 720 g L-lactic acid reacts with 14.4 g 1,4-butane diol at the presence of  0.4 g Stannous Octoate (see Example 1 at 10:15, meeting the limitations of claim 22 and 23). Note that L-lactic acid can be replaced by Glycolic acid (see Claim 5).
40 g of prepolymer above  with Mw = 2,000 g/mol reacts with 3.4 g of hexamethylene diisocyanate (OH to NCO ratio is 1:1, meeting the limitations of claims 25, 27 and 28) in melt. 

Although Seppala does not explicitly teach the glycolic acid based polymer in Examples, the reference discloses such a polymer in claims.

Therefore, it would have been obvious to a person of ordinary skills in the art to use glycolic acid as a monomer, since it clearly named in the reference.
 
In reference to claims 16 and 20, Seppala teaches that the polymerization of the polyester is carried out as bulk polymerization in melt phase, the polymerization temperature being gradually raised within the temperature range of 140 to 200 C and further within the temperature range
of 200 to 230 C (see claim 19).

Seppala does not teach a solid phase polycondensation at claimed temperature range. 

"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same polymer obtained by Applicant and Seppala’s methods, unless unexpected results are demonstrated. 

In reference to claim 17, Seppala discloses the number average molar mass of the prepolymer is 1,000 to 8,000 g/mol (see claim 19).

Regarding claim 18, Seppala teaches the amount of the diol is 0.1-10% of the amount of the hydroxyacid monomer (see claim 10).

In reference to claim 20, Seppala discloses polymerization of the polyester is carried out within the temperature range of 130 to 230 C (see claim 9).

Regarding claim 21, Seppala teaches gradual temperature and pressure decrease during the esterification step (see Example 1 at 10:20).

In reference to claim 24, Seppala discloses the number average molar mass is 15,000-100,000 and the weight average molar mass is 30,000-600,000 (see claim 32).

In reference to claim 26, Seppala discloses the hydroxyl-terminated polyester is copolymerized with diisocyanate at a temperature in the range of about 130C to 220C (see claim 14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 6087465. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims the poly(ester urethane) is obtained by copolymerizing the polyester with the diisocyanate (see claim 1),  having number average molar mass is 10,000-200,000 g/mol and weight average molar mass is 20,000-1,000,000 (see claim 2). The copolymer can be formed from glycolic acid (see claim 5) and diol (see claim 6). Diisocyanate is added at the molar ratio between the isocyanate groups of the diisocyanate and the hydroxyl groups of the polyester is 0.7-1.2, during copolymerization (see claim 12).

In reference to claims 16 and 20, U.S. Patent No. 6087465 claims that the polymerization of the polyester is carried out as bulk polymerization in melt phase, the polymerization temperature being gradually raised within the temperature range of 140 to 200 C and further within the temperature range
of 200 to 230 C (see claim 19).

U.S. Patent No. 6087465 does not teach a solid phase polycondensation at claimed temperature range. 

"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same polymer obtained by Applicant and U.S. Patent No. 6087465’s methods, unless unexpected results are demonstrated. 

In reference to claim 17, U.S. Patent No. 6087465 claims the number average molar mass of the prepolymer is 1,000 to 8,000 g/mol (see claim 9).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765